NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE VERTICAL COMPU'I‘ER SYSTEMS, INC.,
Petition.er. -
Misce11aneous Docket N0. 985
On Petiti0n for Writ of Mandamus to the United States
District Court for the Northern District of California in
case no. 10-CV-4645, Judge Richard Seebor'g.
ON PETITION
O R D E R
Vertica1 Compute1' Systems, Inc. (Vertica1) submits a
petition for a writ of mandamus to vacate the May 2, 2011
order of the United States District Court for the Northern
District of Ca1if0rnia denying Vertical’s motion to transfer
and directing the district court to transfer the case to the
United States District C0urt for the Eastern District of
Texas.
Upon consideration thereof,
IT ls ORDERE:o THAT:
Interw0ven, Inc. is directed to respond no later than
June 1, 2011.

IN RE VERTICAL COMPUTER SYSTEMS 2
FoR THE COUR'r
HAY 1 5 2011 /swan H0rba1y
Date J an Horbaly
C1erk
cc: Vasilios D. Dossas, Esq.
Bija1 V. Vaki1, Esq.
Clerk, United States District Court for the Northern
District of California
s19
Fl ll
'ee2e$‘raeer°"
MAY 1 6 2011
.lA|lHDBAL‘l
C|.ElIi